     Case 2:19-cv-02557-SRB-ESW Document 70 Filed 05/21/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel Henry Armijo, Jr.,                       No. CV-19-02557-PHX-SRB (ESW)
10                 Plaintiff,                         ORDER
11    v.
12    Edwin Nickerson, et al.,
13                 Defendants.
14
15
16          Pending before the Court is Plaintiff’s Request for Status of the Service of
17   Defendant Glover (Doc. 69). On May 15, 2020, the Court provided the status of service
18   on Defendant Glover and ordered the Plaintiff to show cause why this case should not be
19   dismissed as to Defendants Glover and Randy Doe for failure to timely serve pursuant to
20   Fed. R. Civ. P. 4(m) and 41(b). (Doc. 67). Plaintiff is aware of the status of service on
21   Defendant Glover. The Court so informed the Plaintiff in the Court’s Order (Doc. 67).
22          Plaintiff now requests that this Court order the City of Mesa Attorney’s Office to
23   provide Defendant Glover’s last known address under seal for service of process by the
24   United States Marshal Service (“USMS”). If a pro se prisoner proceeding in forma
25   pauperis has provided to the USMS sufficient information to effectuate service on a
26   defendant, the USMS’ failure to effect service is “automatically good cause” to extend the
27   service deadline. Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Sellers
28   v. United States, 902 F.2d 598, 603 (7th Cir. 1990)), abrogated on other grounds by Sandin
     Case 2:19-cv-02557-SRB-ESW Document 70 Filed 05/21/20 Page 2 of 3



 1   v. Connor, 515 U.S. 472 (1995). But where a prisoner fails to provide the USMS with
 2   accurate and sufficient information to effect service of the summons and complaint, a
 3   court’s sua sponte dismissal of the unserved defendant(s) is appropriate. Id.
 4          It is not the Court’s role to assist Plaintiff in obtaining Defendant Glover’s address.
 5   See Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (“A district court lacks the
 6   power to act as a party’s lawyer, even for pro se litigants.”); Pliler v. Ford, 542 U.S. 225,
 7   231 (2004) (federal “judges have no obligation to act as counsel or paralegal to pro se
 8   litigants”) (italics in original); Barnes v. United States, 241 F.2d 252 (9th Cir. 1956) (noting
 9   pro se litigant does not have rights that a represented litigant does not have). Plaintiff’s
10   request that the Court order the City of Mesa Attorney’s Office to provide Defendant
11   Glover’s address under seal will be denied.
12          However, the Court will grant an extension of time to complete service and will
13   permit Plaintiff to conduct reasonable discovery limited to ascertaining the requisite service
14   information of Defendant Glover, specifically the Defendant’s current address or last
15   address of record while working for the City of Mesa Police Department. The USMS’s
16   inability to effect service on Plaintiff’s behalf is good cause for an extension of time to
17   complete service of process. Pruett v. Blanford, 912 F. 2d 270, 276 (9th Cir. 1990).
18   Plaintiff may obtain the Defendant’s address through a subpoena duces tecum. The Court
19   will provide Plaintiff with a blank subpoena duces tecum which he may use to obtain the
20   address information for Defendant Glover from the City of Mesa Police Department. The
21   Clerk of Court will file any information disclosed by the City of Mesa Police Department
22   under seal and provide same to USMS for service of process.
23          IT IS ORDERED denying as moot Plaintiff’s Request for Status of the Service of
24   Defendant Glover (Doc. 69).
25          IT IS FURTHER ORDERED that the Clerk of Court send the Plaintiff a blank
26   subpoena duces tecum. Plaintiff shall complete the subpoena duces tecum requesting a
27   document from the City of Mesa Police Department that would contain the current or last
28   known address of record for Defendant Glover and return the subpoena duces tecum to the


                                                  -2-
     Case 2:19-cv-02557-SRB-ESW Document 70 Filed 05/21/20 Page 3 of 3



 1   Clerk of Court no later than May 28, 2020. Upon receipt of the completed subpoena duces
 2   tecum, the Clerk of Court is directed to forward it to the USMS for service.
 3         IT IS FURTHER ORDERED extending the time for service of process on
 4   Defendant Glover to August 20, 2020.
 5          IT IS FUTHER ORDERED:
 6         1. Plaintiff must complete the subpoena such that the document requested is
 7             returned to the Court, not to Plaintiff.
 8         2. Upon receipt of the document, the Clerk of Court is directed to file the document
 9             containing the address of Defendant Glover under seal.
10         3. Upon receipt of the address of Defendant Glover, the Clerk of Court is directed
11             to complete a service packet and forward it to the USMS for service.
12         4. Service shall be made within ninety days of the date of this Order at Government
13             expense by the United States Marshal or his authorized representative pursuant
14             to Rule 4(e)(1) of the Federal Rules of Civil Procedure. Failure to accomplish
15             service within this time period may result in dismissal of Plaintiff’s claims for
16             failure to serve pursuant to Fed. R. Civ. P. 4 (m).
17         5. Defendant has twenty (20) days from the date of service within which to answer
18             or otherwise respond to the Complaint as provided by the Fed. R. Civ. P.
19         Dated this 21st day of May, 2020.
20
21
22                                                        Honorable Eileen S. Willett
23                                                        United States Magistrate Judge

24
25
26
27
28


                                                 -3-
